Title: To George Washington from Theodorick Bland, 22 March 1783
From: Bland, Theodorick
To: Washington, George


                        
                            Sr
                            Philadelphia March 22d 1783
                        
                        I have taken the liberty to enclose to your Excellency a letter addressd to Genl Carleton on acct of two
                            Valuable Servts who iloped from me in the month of May 1781 who are both as I am informd in New York, and as I have been
                            told in the Service of some officers of the British Army—shd Yr Excellency concieve the smallest impropriety in the
                            application which I leave open for your perusal I shall cheerfully desist from prosecuting it and request that you will
                            suppress it—if Yr Excelly shd think otherwise—I must sollicit your goodness to give it an introduction—and shd it be
                            attended with success—that you will be pleased to order the negroes to be secured untill I can be advertized of their being
                            returned when I will immediately send for them. I must add that nothing but the sanction of a solemn treaty, would ever
                            have induced me to think of such an application not withstanding the Multiplied losses I have sustaind of that kind during
                            the Invasion of the State of Virginia—I need not repeat my entire confidence in your Excellencys prudence as well as
                            goodness or that I am Yr most obedt Servt
                        
                            Theok Bland
                        
                    